Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 14, 2022 has been entered.
 

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 4, 5, and 20 are objected to because of the following informalities:  These claims are dependent upon cancelled claims.  Appropriate correction is required.

Claims 1-2, 4-5, 7-9, 11-17 and 20 are objected to because of the following informalities:  In independent claim 1 at the beginning of line 19, there is no space between the words “information” and “wherein”.
information wherein the first render processing refers to performing …”
Claims 2, 4-5, 7-9, 11-17 and 20 are objected to because these claims are dependent upon claim 1 and thus inherit the same issue.  
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Attempt to Contact Applicant
	The Examiner could not make contact with Applicant to get these claim objections corrected through an Examiner’s amendment.  Applicant’s most recent response left an 
	The remarks also listed Samson Yu as another contact with a listed US number at: 925-648-0645.  The Examiner tried calling this number 3 times and no one picked up.  In addition, this phone has no voice mail with it.  Thus, no messages could be left.
Lastly, no internet communication is authorized by Applicant in this application as well.  Thus, no contact could be made by way of email.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571)272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699